Boreman, J.,
delived the Opinion of the Court.
This case is submitted to us upon the question of the power of the Court to admit the petitioner to bail.
The statute says that the Court is authorized to admit to bail except in “ capital cases.” The party stands indicted for a capital offense, and it is .not admitted by the prosecution that this is less than a capital case, and there are no facte to warrant any other conclusion, or that this would be an exception. The fact that the Grand Jury which found the indictment was illegal will not be considered, as we conceive that wé should stand upon the indictment. The petitioner will not be admitted to bail, and his petition is denied.
The other judges concurred: